John Scarlett of Boston plaint. agt Moses Gilman of Exiter Defdt in an action of debt of Eleven pounds nineteen Shillings & Six pence in good Merchantable [ 501 ] pine boards at mony’s price to bee pd at Boston as will appeare by bill under his hand bearing date Decembr 23:1676. wth all other due damages &c. . . . The Jury . . . found for the plaint. Eleven pounds Nineteen Shillings six pence to bee pd according to bill & costs of Court grantd thirty three Shillings & four pence.
Execucion issud 4° May. 1678.